Exhibit 10.8

AMENDED AND RESTATED EXCHANGE AGREEMENT

AMENDED AND RESTATED EXCHANGE AGREEMENT (the “Agreement”), dated as of July 1,
2016 (the “Effective Date”), by and among Ares Management, L.P., a Delaware
limited partnership (the “Issuer”), each Ares Operating Group Entity (as defined
below), each AOG TopCo Entity (as defined below), each AOG IntermediateCo Entity
(as defined below), the Issuer General Partner (as defined below) and each Ares
Operating Group Limited Partner (as defined below) from time to time party to
this Agreement.

WHEREAS, certain of the parties to this Agreement entered into the Exchange
Agreement, dated as of May 1, 2014 (the “Original Agreement”), to provide for
the exchange of certain Ares Operating Group Units (as defined below) for Common
Units (as defined below), on the terms and subject to the conditions set forth
therein;

WHEREAS, effective as of August 4, 2015, (a) Ares Holdings TopCo (as defined
below) contributed its interests in Ares Holdings LP (as defined below) to its
subsidiary, Ares Holdings IntermediateCo (as defined below), (b) Ares Domestic
Holdings, Inc., a Delaware corporation (“Ares Domestic TopCo”), contributed its
interests in Ares Domestic Holdings L.P., a Delaware limited partnership (“Ares
Domestic LP”), to its subsidiary, ADH Holdco LLC, a Delaware limited liability
company (“Ares Domestic IntermediateCo”), (c) Ares Offshore TopCo (as defined
below) contributed its interests in Ares Offshore LP (as defined below) to its
subsidiary, Ares Offshore IntermediateCo (as defined below), (d) Issuer
contributed its interests in Ares Investments LP (as defined below) to its
subsidiary, Ares Investments IntermediateCo (as defined below), and (e) Ares
Real Estate Holdings LLC, a Delaware limited liability company (“Ares Real
Estate TopCo”), contributed its interests in Ares Real Estate Holdings L.P., a
Delaware limited partnership (“Ares Real Estate LP”), to its subsidiary, AREH
Holdco LLC, a Delaware limited liability company (“Ares Real Estate
IntermediateCo”);

WHEREAS, effective as of the date hereof, (a) Ares Domestic TopCo merged with
and into Ares Holdings TopCo, with Ares Holdings TopCo continuing as the
surviving entity, (b) Ares Domestic IntermediateCo, a Delaware limited liability
company, merged with and into Ares Holdings IntermediateCo, with Ares Holdings
IntermediateCo continuing as the surviving entity, (c) Ares Domestic LP merged
with and into Ares Holdings LP, with Ares Holdings LP continuing as the
surviving entity, (d) Ares Real Estate TopCo distributed 100% of its interests
in Ares Real Estate IntermediateCo to Issuer in liquidation, (e) Ares Real
Estate IntermediateCo merged with and into Ares Investments IntermediateCo, with
Ares Investments IntermediateCo continuing as the surviving entity, and (f) Ares
Real Estate LP merged with and into Ares Investments LP, with Ares Investments
LP continuing as the surviving entity;

WHEREAS, the right to exchange Ares Operating Group Units set forth in
Section 2.1 below, once exercised, represents a several, and not a joint and
several, obligation of the Ares Operating Group Entities (on a pro rata basis),
and no Ares Operating Group Entity shall have any obligation or right to acquire
Ares Operating Group Units issued by another Ares Operating Group Entity; and

WHEREAS, the parties hereto now desire to amend and restate the Original
Agreement as hereinafter set forth.

NOW, THEREFORE, the parties to this Agreement hereby agree as follows:

 







--------------------------------------------------------------------------------

 



Article I

DEFINITIONS

1.1Definitions.  The following definitions shall be for all purposes, unless
otherwise clearly indicated to the contrary, applied to the terms used in this
Agreement.

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Alleghany” means Alleghany Insurance Holdings LLC, a Delaware limited liability
company.

“AOG IntermediateCo Entity” means each of (i) Ares Holdings IntermediateCo, (ii)
Ares Offshore IntermediateCo, (iii) Ares Investments IntermediateCo and (iv) any
future entity designated by the Issuer General Partner in its discretion as an
AOG IntermediateCo Entity for purposes of this Agreement.

“AOG TopCo Entity” means each of (i) Ares Holdings TopCo, (ii) Ares Offshore
TopCo and (iii) any future entity designated by the Issuer General Partner in
its discretion as an AOG TopCo Entity for purposes of this Agreement.

“Ares Entity Parties” means, collectively, the Issuer, the Issuer General
Partner, Ares Holdings TopCo, Ares Offshore TopCo, Ares Holdings IntermediateCo,
Ares Offshore IntermediateCo, Ares Investments IntermediateCo and each of the
Ares Operating Group Entities.

“Ares Holdings” means Ares Holdings L.P., a Delaware limited partnership.

“Ares Holdings LP Agreement” means the limited partnership agreement of Ares
Holdings, dated on or about the Effective Date.

“Ares Holdings IntermediateCo” means Ares Holdco LLC, a Delaware limited
liability company and the general partner of Ares Holdings, or any successor
general partner thereof.

“Ares Holdings TopCo” means Ares Holdings Inc., a Delaware corporation and the
sole member of Ares Holdings IntermediateCo, or any successor sole member
thereof.

“Ares Holdings Units” means the units of limited partnership interest of Ares
Holdings issued under the Ares Holdings LP Agreement.

“Ares Investments” means Ares Investments L.P., a Delaware limited partnership.

“Ares Investments LP Agreement” means the limited partnership agreement of Ares
Investments, dated on or about the Effective Date.

“Ares Investments IntermediateCo” means AI Holdco LLC, a Delaware limited
liability company and the general partner of Ares Investments, or any successor
general partner thereof.





2

--------------------------------------------------------------------------------

 



“Ares Investments Units” means the units of limited partnership interest of Ares
Investments issued under the Ares Investments LP Agreement.

“Ares Offshore” means Ares Offshore Holdings L.P., a Cayman Islands exempted
limited partnership.

“Ares Offshore LP Agreement” means the limited partnership agreement of Ares
Offshore, dated on or about the Effective Date.

“Ares Offshore IntermediateCo” means AOF Holdco LLC, a Delaware limited
liability company and the general partner of Ares Offshore, or any successor
general partner thereof.

“Ares Offshore TopCo” means Ares Offshore Holdings, Ltd., a Cayman Islands
exempted company and the sole member of Ares Offshore IntermediateCo, or any
successor sole member thereof.

“Ares Offshore Units” means the units of limited partnership interest of Ares
Offshore issued under the Ares Offshore LP Agreement.

“Ares Operating Group Entities” means, collectively, Ares Holdings, Ares
Investments and Ares Offshore.

“Ares Operating Group Limited Partner” means each of Ares Owners, Alleghany and
each other Person that becomes a limited partner of the Ares Operating Group
Entities, including through a Redemption and Exchange Transaction.

“Ares Operating Group Partnership Agreements” means, collectively, the Ares
Holdings LP Agreement, the Ares Investments LP Agreement and the Ares Offshore
LP Agreement.

“Ares Operating Group Unit” means, collectively, one Ares Holdings Unit, one
Ares Investments Unit and one Ares Offshore Unit.

“Ares Owners” means Ares Owners Holdings L.P., a Delaware limited partnership.

“Ares Owners Partnership Agreement” means the Agreement of Limited Partnership
of Ares Owners, dated on or about the Effective Date.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

“Change of Control” means (a) the occurrence of any Person, other than a Person
approved by the current Issuer General Partner, becoming the general partner of
the Issuer; or (b) during any period of two consecutive years, Continuing
Directors cease for any reason to constitute a majority of the directors serving
on the Issuer General Partner’s board of directors. For purposes of this
definition, “Continuing Director” means any director of the Issuer General
Partner (i) serving on the Issuer General Partner’s board of directors at the
beginning of the relevant period of two consecutive years referred to in the
immediately preceding sentence, (ii) appointed or elected to the Issuer General
Partner’s board of directors by the members of the Issuer General Partner or
(iii) whose appointment or election to the Issuer General Partner’s board of
directors by such board, or nomination for election to the Issuer General
Partner’s board of directors by the limited partners of the Issuer, was approved
by a majority of the directors of the Issuer General Partner then still serving
at the time of such approval who were so serving





3

--------------------------------------------------------------------------------

 



at the beginning of the relevant period of two consecutive years, were so
appointed or elected by the members of the Issuer General Partner or whose
appointment or election or nomination for election was so approved.

“Charity” means any organization that is organized and operated for a purpose
described in Section 170(c) of the Code (determined without reference to Section
170(c)(2)(A) of the Code) and described in Sections 2055(a) and 2522 of the
Code.

“Code” means the Internal Revenue Code of 1986.

“Co-Founder” means each of Michael Arougheti, David Kaplan, John Kissick, Antony
Ressler and Bennett Rosenthal.

“Common Unit” means a limited partner interest in the Issuer representing a
fractional part of the limited partner interests in the Issuer having the rights
and obligations specified with respect to Common Units in the Issuer Partnership
Agreement.

 “Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Current Market Price” has the meaning set forth in the Issuer Partnership
Agreement; provided that, with respect to each Ares Operating Group Limited
Partner other than Alleghany, if, in connection with any Exchange, an Ares
Entity Party adopts procedures relating to the sales of Common Units acquired by
Ares Operating Group Limited Partners (including by engaging or directing an
agent or broker to effect sales on behalf of such Persons), “Current Market
Price” shall mean the average price per Common Unit received by such exchanging
Ares Operating Group Limited Partners, as reasonably determined by the Issuer.

“Exchange” means a PTP Exchange or an OG Exchange.

“Exchange Counterparty” means (a) in the case of an PTP Exchange, the Issuer and
(b) in the case of an OG Exchange, the Ares Operating Group Entities,
collectively.

“Exchange Rate” means the number of Common Units for which an Ares Operating
Group Unit is entitled to be exchanged. On the date of this Agreement, the
Exchange Rate shall be 1 for 1, which Exchange Rate shall be subject to
modification only as provided in Section 2.4.

“IPO” means the initial public offering and sale of Common Units, as
contemplated by the Issuer’s Registration Statement on Form S-1 (File
No. 333-194919).

“Issuer” means Ares Management, L.P., a Delaware limited partnership.

“Issuer General Partner” means Ares Management GP LLC, a Delaware limited
liability company and the general partner of the Issuer, or any successor
general partner of the Issuer.

“Issuer Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Issuer, dated as of June 8, 2016.





4

--------------------------------------------------------------------------------

 



“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.

“OG Exchange” has the meaning set forth in Section 2.1(a)(ii) of this Agreement.

“Other Exchange Date” means any date, other than a Quarterly Exchange Date, on
which any Person is entitled to request that such Person’s Ares Operating Group
Units (including Ares Operating Group Units held, directly or indirectly,
through another entity) be redeemed by an Ares Entity Party or any Affiliate
thereof in a Redemption and Exchange Transaction pursuant to an agreement with
such Ares Entity Party or any Affiliate thereof.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), government (including a country, state, county, or any other
governmental or political subdivision, agency or instrumentality thereof) or
other entity (or series thereof).

“Permitted Transferee” has the meaning set forth in Section 3.1 of this
Agreement.

“PTP Exchange” has the meaning set forth in Section 2.1(a)(i) of this Agreement.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Issuer.

“Quarterly Exchange Date” means, for each Quarter, unless the Issuer cancels
such Quarterly Exchange Date pursuant to Section 2.7 hereof, the date that is
the latest to occur of: (i) the second Business Day after the date on which the
Issuer makes a public news release of its quarterly earnings for the prior
Quarter, (ii) the first day of such Quarter on which directors and executive
officers of the Issuer General Partner are permitted to trade under the
applicable polices of the Issuer relating to trading by directors and executive
officers or (iii) such other date as the Issuer shall determine in its sole
discretion; provided that (1) with respect to clause (iii), the Issuer shall
provide the Ares Operating Group Limited Partners with reasonable notice of such
date and (2) unless the Issuer determines otherwise, there shall be no Quarterly
Exchange Date for (A) any Ares Operating Group Limited Partner (other than
Alleghany) prior to the second anniversary of the closing of the IPO and (B)
Alleghany prior to the first anniversary of the closing of the IPO (or, in the
case of each of clauses (A) and (B), if later, the date of the initial filing by
the Issuer of a registration statement with the U.S. Securities and Exchange
Commission to cover delivery of Common Units to the Ares Operating Group Limited
Partners upon an Exchange).  At least 75 days prior to each Quarterly Exchange
Date, the Issuer will provide notice thereof to each Ares Operating Group
Limited Partner eligible to Exchange Ares Operating Group Units for Common Units
on such Quarterly Exchange Date.

“Redemption and Exchange Transaction” means (a) any “Redemption and Exchange
Transaction” as defined in the Ares Owners Partnership Agreement and (b) any
other similar transaction as defined in any agreement with any Ares Entity Party
or Affiliate thereof.

“Sale Transaction” has the meaning set forth in Section 2.7 of this Agreement.

“Securities Act” has the meaning set forth in Section 2.3(a) of this Agreement.





5

--------------------------------------------------------------------------------

 



“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Issuer pursuant to the Issuer Partnership
Agreement to act as registrar and transfer agent for the Common Units.

1.2Interpretation. 

(a)Unless a clear contrary intention appears: (i) the defined terms in this
Agreement shall apply equally to both the singular and plural forms of such
terms; (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (iii) any pronoun
shall include the corresponding masculine, feminine and neuter forms; (iv)
reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (v) reference to any law, rule or regulation
means such law, rule or regulation as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder, and reference to any section or other
provision of any law, rule or regulation means that provision of such law, rule
or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) “hereunder,” “hereof,” “hereto,”  and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of this Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) “or” is used in the inclusive sense
of “and/or”; (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (xi) reference to dollars or $ shall be deemed to refer to U.S.
dollars.

(b)All headings herein are inserted only for convenience and ease of reference
and are not to be considered in the construction or interpretation of any
provision of this Agreement.

Article II

EXCHANGE OF ARES OPERATING GROUP UNITS

2.1Exchange of Ares Operating Group Units.  

(a)Subject to adjustment as provided in this Article II and to the provisions of
the Ares Operating Group Partnership Agreements, the Issuer Partnership
Agreement and the Ares Owners Partnership Agreement, each Ares Operating Group
Limited Partner shall be entitled, on any Quarterly Exchange Date or Other
Exchange Date, to Exchange Ares Operating Group Units held by such Ares
Operating Group Limited Partner as follows:

(i)For the purpose of making a gratuitous transfer to any Charity or otherwise
with the consent of the Issuer, an Ares Operating Group Limited Partner may
surrender Ares Operating Group Units to the Issuer in exchange for the delivery
by the Issuer of a number of Common Units equal to the product of the number of
Ares Operating Group Units surrendered multiplied by the Exchange Rate (such
exchange, a “PTP Exchange”); or

(ii)An Ares Operating Group Limited Partner may surrender Ares Operating Group
Units to the Ares Operating Group Entities in exchange for the delivery by such
Ares Operating Group Entities of a number of Common Units, in the aggregate,
equal to the product of such number of





6

--------------------------------------------------------------------------------

 



Ares Operating Group Units surrendered multiplied by the Exchange Rate (such
exchange, an “OG Exchange”).

Notwithstanding anything to the contrary in this Agreement, in lieu of
delivering Common Units with respect to any Ares Operating Group Units subject
to an Exchange, the Exchange Counterparty may, in its sole discretion, elect to
deliver cash equal to the Current Market Price of the Common Units that would
otherwise be delivered in such Exchange.

(b)Subject to adjustment as provided in this Article II and to the provisions of
the Ares Operating Group Partnership Agreements and the Issuer Partnership
Agreement, Alleghany shall be entitled at any time (i) from and after the first
anniversary, and prior to the second anniversary, of the closing of the IPO to
Exchange up to 50% of the Ares Operating Group Units it owned immediately after
consummation of the IPO for Common Units and (ii) after the second anniversary
of the closing of the IPO to Exchange all or any of its Ares Operating Group
Units for Common Units.

(c)Notwithstanding anything to the contrary herein, upon the occurrence of a
Dissolution Event (as defined in the Ares Operating Group Partnership
Agreements) with respect to any Ares Operating Group Entity, each Ares Operating
Group Limited Partner shall be entitled, upon the terms and subject to the
conditions hereof, to elect to Exchange Ares Operating Group Units for Common
Units; provided, that any such Exchange pursuant to this sentence shall be
effective immediately prior to the effectiveness of the applicable dissolution
of such Ares Operating Group Entity (and, for the avoidance of doubt, shall not
be effective if such dissolution is not effective).

(d)Upon surrender of Ares Operating Group Units for Exchange, all rights of the
exchanging Ares Operating Group Limited Partner as holder of such Ares Operating
Group Units shall cease, and, unless the Exchange Counterparty elects to deliver
cash to such exchanging Ares Operating Group Limited Partner in lieu of
consummating an Exchange, such exchanging Ares Operating Group Limited Partner
(or designated Charity) shall be treated for all purposes as having become the
Record Holder (as defined in the Issuer Partnership Agreement) of such Common
Units and shall be admitted as a Limited Partner (as defined in the Issuer
Partnership Agreement) of the Issuer in accordance and upon compliance with
Section 10.2 of the Issuer Partnership Agreement.  If the Exchange Counterparty
elects to deliver cash to such exchanging Ares Operating Group Limited Partner
in lieu of consummating an Exchange, such Ares Operating Group Limited Partner
shall continue to own all Ares Operating Group Units subject to the Exchange,
and shall still be treated as an Ares Operating Group Limited Partner with
respect to such Ares Operating Group Units for all purposes under the relevant
Ares Operating Group Partnership Agreements, until the Exchange Counterparty
delivers such amount of cash to such Ares Operating Group Limited Partner.

(e)Where an Ares Operating Group Limited Partner has exercised its right to
effect an OG Exchange, the AOG IntermediateCo Entities, or, in each case, their
respective designees, shall have a superseding right to acquire interests in
their respective Ares Operating Group Entities for (i) an amount of Common Units
equal to the amount of Common Units that would be received pursuant to such
Exchange or (ii) an amount of cash equal to the Current Market Price of the
Common Units that would otherwise be delivered in such Exchange.

(f)The number of Common Units (or the amount of cash in lieu thereof) delivered
to each exchanging Ares Operating Group Limited Partner in an OG Exchange by
each of the Ares Operating Group Entities or pursuant to Section 2.1(e) shall be
determined based on the relative fair market values of each of the Ares
Operating Group Entities.





7

--------------------------------------------------------------------------------

 



2.2Exchange Procedures.  

(a)An Ares Operating Group Limited Partner may exercise the right to exchange
Ares Operating Group Units by providing a written notice of exchange at least 60
days prior to the applicable Quarterly Exchange Date or Other Exchange Date (or
if such Ares Operating Group Limited Partner or a partner in Ares Owners may
deliver notice of a Redemption and Exchange Transaction no later than five
Business Days prior to such Redemption and Exchange Transaction (including
pursuant to Section 10.3(c)(iii) of the Ares Owners Partnership Agreement), at
least three days prior to the applicable Quarterly Exchange Date or Other
Exchange Date) to the Exchanging Counterparty substantially in the form of
Exhibit A or Exhibit B hereto, as applicable, duly executed by such holder or
such holder’s duly authorized attorney in respect of the Ares Operating Group
Units to be exchanged, in each case, delivered during normal business hours at
the principal executive offices of the Exchange Counterparty; provided that Ares
Owners may exercise any such right, and deliver any such written notice, with
respect to Ares Operating Group Units to be transferred to one or more partners
of Ares Owners.

(b)As promptly as practicable following the surrender for exchange of the Ares
Operating Group Units in the manner provided in this Article II, unless the
Exchange Counterparty elects to deliver cash to such exchanging Ares Operating
Group Limited Partner in lieu of consummating an Exchange, the Exchange
Counterparty shall deliver or cause to be delivered at the offices of the
then-acting Transfer Agent or, if there is no then-acting Transfer Agent, at the
principal executive offices of the Issuer, the number of Common Units issuable
upon such Exchange, registered in the name of such exchanging Ares Operating
Group Limited Partner, or its nominee. If the Common Units are settled through
the facilities of The Depository Trust Company, the Exchange Counterparty will,
subject to Section 2.2(c) below, upon the written instruction of the exchanging
Ares Operating Group Limited Partner deliver the Common Units deliverable to
such exchanging Ares Operating Group Limited Partner, through the facilities of
The Depository Trust Company, to the account of the participant of The
Depository Trust Company designated by such exchanging Ares Operating Group
Limited Partner. The Issuer General Partner and the Issuer shall take such
actions as may be required to ensure the performance by the Ares Operating Group
Entities of their respective obligations under this Article II, including
causing the issuance and sale of Common Units to or for the account of the Ares
Operating Group Entities in exchange for the delivery to the Issuer of a number
of Ares Operating Group Units that is equal to the number of Ares Operating
Group Units surrendered by an exchanging Ares Operating Group Limited Partner.

(c)The Ares Operating Group Entities, on the one hand, and each exchanging Ares
Operating Group Limited Partner, on the other hand, shall bear their own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that the Ares Operating Group
Entities shall bear any transfer taxes, stamp taxes or duties, or other similar
taxes in connection with, or arising by reason of, any such Exchange; provided
that if any Common Units are to be delivered in a name other than that of the
exchanging Ares Operating Group Limited Partner that requested such Exchange
(other than in the name of The Depository Trust Company or its nominee), then
such Ares Operating Group Limited Partner or the Person in whose name such
Common Units are to be delivered shall pay to the Ares Operating Group Entities
the amount of any transfer taxes, stamp taxes or duties, or other similar taxes
in connection with, or arising by reason of, such Exchange or shall establish to
the reasonable satisfaction of the Ares Operating Group Entities that such tax
has been paid or is not payable.

(d)The Ares Operating Group Entities may adopt reasonable procedures for the
implementation of the exchange, sale or redemption provisions set forth in this
Article II, including procedures for the giving of notice of an election for
exchange. An Ares Operating Group Limited Partner may not revoke a notice of
exchange delivered pursuant to Section 2.2(a) above without the consent of the
Exchange Counterparty which consent may be provided or withheld, or made subject
to such conditions, limitations or restrictions, as determined by the Exchange
Counterparty in its sole discretion.  Nothing in



8

--------------------------------------------------------------------------------

 



this Agreement shall obligate the Exchange Counterparty to treat any Ares
Operating Group Limited Partners alike, whether or not such Ares Operating Group
Limited Partners are similarly situated, and the exercise of any power or
discretion by the Exchange Counterparty in the case of any Ares Operating Group
Limited Partner shall not create any obligation on the part of the Issuer or the
Issuer General Partner to take any similar action in the case of any other Ares
Operating Group Limited Partner, it being understood that any power or
discretion conferred upon the Exchange Counterparty shall be treated as having
been so conferred as to each Ares Operating Group Limited Partner separately.

2.3Limitations on Exchanges. Notwithstanding anything to the contrary, an Ares
Operating Group Limited Partner shall not be entitled to Exchange Ares Operating
Group Units and the Exchange Counterparty shall have the right to refuse to
honor any request for Exchange of Ares Operating Group Units, at any time or
during any period if the Exchange Counterparty shall reasonably and in good
faith determine that such Exchange:

(a)would be prohibited by law or regulation (including the unavailability of any
requisite registration statement filed under the Securities Act of 1933 (the
“Securities Act”) or any exemption from the registration requirements
thereunder),

(b)would cause the Issuer to violate Section 4.7 of the Issuer Limited
Partnership Agreement, or

(c)would otherwise not be permitted under any other agreements with the Issuer,
any of its subsidiaries or Ares Owners to which such exchanging Ares Operating
Group Limited Partner may be party (including the Ares Operating Group
Partnership Agreements, the Ares Owners Partnership Agreement and any applicable
registration rights agreements) or any written policies of the Issuer related to
unlawful or inappropriate trading applicable to its directors, board observers,
officers or other personnel.

2.4Splits, Distributions and Reclassifications. The Exchange Rate shall be
adjusted accordingly if there is: (a) any subdivision (by any unit split, unit
distribution, reclassification, reorganization, recapitalization or otherwise)
or combination (by reverse unit split, reclassification, reorganization,
recapitalization or otherwise) of the Ares Operating Group Units that is not
accompanied by an identical subdivision or combination of the Common Units; or
(b) any subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Common Units that is not accompanied by an identical subdivision or combination
of the Ares Operating Group Units. If there is any reclassification,
reorganization, recapitalization or other similar transaction in which the
Common Units are converted or changed into another security, securities or other
property, then upon any Exchange, an exchanging Ares Operating Group Limited
Partner shall be entitled to receive the amount of such security, securities or
other property that such exchanging Ares Operating Group Limited Partner would
have received if such Exchange had occurred immediately prior to the effective
date of such reclassification, reorganization, recapitalization or other similar
transaction, taking into account any adjustment as a result of any subdivision
(by any split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. Except as may be
required in the immediately preceding sentence, no adjustments in respect of
distributions shall be made upon the Exchange of any Ares Operating Group Unit.





9

--------------------------------------------------------------------------------

 



2.5Common Units to be Issued.  

(a)The Issuer and the Ares Operating Group Entities covenant that all Common
Units issued upon an Exchange will be validly issued and shall be transferred
free and clear of any Liens, other than restrictions provided in the Issuer
Partnership Agreement or pursuant to the Securities Act or any applicable state
securities laws. Nothing contained in this Agreement shall be construed to
preclude the Issuer or Ares Operating Group Entities from satisfying their
obligations in respect of the exchange of the Ares Operating Group Units by
delivery of Common Units which are held in the treasury of the Issuer or the
Ares Operating Group Entities or any of their respective subsidiaries.

(b)The Issuer and the Ares Operating Group Entities covenant and agree that, if
a registration statement under the Securities Act is effective and available for
Common Units to be delivered with respect to any Exchange, Common Units that
have been registered under the Securities Act shall be delivered in respect of
such Exchange. If any Exchange in accordance with this Agreement is to be
effected at a time when any required registration has not become effective or
otherwise is unavailable, upon the request and with the reasonable cooperation
of the exchanging Ares Operating Group Limited Partners requesting such
Exchange, the Issuer and the Ares Operating Group Entities shall use
commercially reasonable efforts to promptly facilitate such Exchange pursuant to
any reasonably available exemption from such registration requirements. The
Issuer shall use commercially reasonable efforts to list the Common Units
required to be delivered upon Exchange prior to such delivery upon each national
securities exchange or inter-dealer quotation system upon which the outstanding
Common Units may be listed or traded at the time of such delivery.

(c)Common Units issued upon an Exchange may contain such legends regarding
restrictions under the Securities Act or any applicable state securities laws as
the Issuer General Partner in good faith determines to be necessary or advisable
in order to ensure compliance with such laws.

2.6Acquisition and Disposition of Common Units. An Ares Operating Group Limited
Partner (other than Alleghany or any other Ares Operating Group Limited Partner
as the Issuer may determine from time to time) requesting an Exchange under this
Agreement covenants (a) to use reasonable best efforts to sell or otherwise
dispose of any Common Units received in such an Exchange within 10 days of the
receipt thereof or any other specified period as the Issuer General Partner may
determine from time to time, including by cooperating with any Ares Entity Party
that effects (or directs a third party to effect) such sales of Common Units on
behalf of such exchanging Ares Operating Group Limited Partner, whether via
brokered sales, “block-trades”, SEC-registered sales, program based sales, “prop
desk” sales or otherwise, and (b) that no other Common Units are held by such
Ares Operating Group Limited Partner, such Ares Operating Group Limited
Partner’s spouse, or any entity disregarded as an entity separate from such Ares
Operating Group Limited Partner or such Ares Operating Group Limited Partner’s
spouse for U.S. federal income tax purposes, at the time such Ares Operating
Group Limited Partner gives notice of such Exchange pursuant to this Agreement
or will be acquired by any such Person from such time through the sale or
disposition described in clause (a). Any Ares Operating Group Limited Partner
(other than Alleghany) still holding any Common Units on the last day of such
period shall cause all such Common Units to be transferred immediately to a
partnership, trust or other entity (other than an entity disregarded as an
entity separate from its parent for U.S. federal income tax purposes),
including, at the Issuer’s request, to Ares Owners or other Person designated by
the Issuer.  The Issuer acknowledges that one or more events, such as an
underwriter cutback, the unavailability of a registration, the possession of
material non-public information, or general market dislocation, may affect the
timing of a proposed sale or disposition following an exchange.

2.7Subsequent Offerings. The Issuer may from time to time cancel any Quarterly
Exchange Date in a fiscal year and in lieu thereof, and in connection with one
or more offerings of Common Units,





10

--------------------------------------------------------------------------------

 



provide the opportunity for Ares Operating Group Limited Partners to sell their
Ares Operating Group Units to the Issuer, the Ares Operating Group Entities or
any of their respective subsidiaries in the same fiscal year (a “Sale
Transaction”) for a cash amount per Ares Operating Group Unit equal to the net
cash proceeds per Common Unit, as reasonably determined by the Issuer, received
pursuant to any such offerings of Common Units.  An Ares Operating Group Limited
Partner selling Ares Operating Group Units in connection with a Sale Transaction
must provide notice to the Issuer at least 30 days prior to the cash settlement
of such Sale Transaction in respect of the Ares Operating Group Units to be
sold, in each case delivered during normal business hours at the principal
executive offices of the Issuer. For the avoidance of doubt, the total aggregate
number of Quarterly Exchange Dates and Sale Transactions occurring during any
fiscal year of the Issuer shall not exceed four.

2.8Waiting Period.  The consummation of any Exchange pursuant to this Agreement
shall be subject to the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

Article III

GENERAL PROVISIONS

3.1Additional Ares Operating Group Limited Partners. If an Ares Operating Group
Limited Partner validly transfers any or all of such holder’s Ares Operating
Group Units to another Person in a transaction in accordance with, and not in
contravention of, the Ares Operating Group Partnership Agreements or any other
agreement or agreements with the Issuer or any of its subsidiaries to which a
transferring Ares Operating Group Limited Partner may be party, then such
transferee (each, a “Permitted Transferee”) shall have the right to execute and
deliver a joinder to this Agreement, substantially in the form of Exhibit C
hereto, whereupon such Permitted Transferee shall become an Ares Operating Group
Limited Partner hereunder. If the Ares Operating Group Entities issue Ares
Operating Group Units in the future, the Ares Operating Group Entities shall be
entitled, in their sole discretion, to make any holder of such Ares Operating
Group Units an Ares Operating Group Limited Partner hereunder through such
holder’s execution and delivery of a joinder to this Agreement, substantially in
the form of Exhibit C hereto.

3.2Amendment.

(a)The provisions of this Agreement may be amended by the affirmative vote or
written consent of the Ares Operating Group Entities and the Issuer and, after a
Change of Control, the holders of at least a majority of the Percentage
Interests (as such term is defined in the Ares Operating Group Partnership
Agreements) of the Ares Operating Group Units (excluding Ares Operating Group
Units held by the Issuer or any direct or indirect wholly owned subsidiary
thereof); provided that any amendment of this Agreement that is materially
adverse to Alleghany, Ares Owners or any Co-Founder (or its affiliates) shall
not be effective with respect to Alleghany, Ares Owners or such Co-Founder (or
its affiliates), as the case may be, unless the prior written consent of
Alleghany, Ares Owners or such Co-Founder (or its affiliates), as the case may
be, has been obtained.

(b)Each Ares Operating Group Limited Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or written consent of less than all of the Ares
Operating Group Limited Partners, such action may be so taken upon the
concurrence of less than all of the Ares Operating Group Limited Partners and
each Ares Operating Group Limited Partner shall be bound by the results of such
action.





11

--------------------------------------------------------------------------------

 



3.3Addresses and Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be as specified in a
notice given in accordance with this Section 3.3):

(a)If to any Ares Entity Party, to:

2000 Avenue of the Stars

12th Floor

Los Angeles, CA 90067

Attention:    General Counsel, with a copy to

Global Head of Tax

Fax: (310) 201-4141

Electronic Mail: list_exchangenotice@aresmgmt.com

(b)If to any Ares Operating Group Limited Partner, to:

2000 Avenue of the Stars

12th Floor

Los Angeles, CA 90067

Attention:    General Counsel, with a copy to

Global Head of Tax

Fax: (310) 201-4141

Electronic Mail: list_exchangenotice@aresmgmt.com

The Issuer General Partner shall forward any such communication to the
applicable Ares Operating Group Limited Partner’s address, email address or
facsimile number as shown in the books and records of the Ares Operating Group
Entities.

3.4Further Action. The parties shall execute and deliver all documents
(including tax forms), provide all information and take or refrain from taking
action as may be necessary or appropriate to achieve the purposes of this
Agreement, in each case, as may be requested by the Issuer or any Ares Operating
Group Entity, including executing such sale, purchase or redemption agreements
as may be reasonably requested by an Ares Entity Party to effect the
transactions contemplated herein. 

3.5Successors and Assigns.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto, their respective heirs and personal
representatives, and any estate, trust, partnership or limited liability company
or other similar entity of which any such Person is a trustee, partner, member
or similar party which is or becomes a party hereto.

3.6Governing Law; Separability.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflict-of-law principles.  If, nevertheless, it shall be determined by
a court of competent jurisdiction that any provision or wording of this
Agreement shall be invalid or unenforceable under applicable law, such
invalidity or unenforceability shall not invalidate the entire Agreement.  In
that case, this Agreement shall be construed so as to limit any term or
provision so as to make it enforceable or valid within the requirements of any
applicable law, and, in the event such term or provision cannot be so limited,
this Agreement shall be construed to omit such invalid or unenforceable
provisions.





12

--------------------------------------------------------------------------------

 



3.7Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements and understandings between the
parties with respect to such subject matter.  There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein.  Each party hereto agrees,
represents, and warrants that (a) each such party hereto and such party’s
independent counsel have reviewed this Agreement; and (b) any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement.

3.8Waiver. Any provision of this Agreement may be waived if, and only if, such
waiver is in writing and signed by the party or parties against whom the waiver
is to be effective.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.  Nothing in this Agreement shall obligate the Issuer or any Ares
Operating Group Entity to treat any Ares Operating Group Limited Partners alike,
whether or not such Ares Operating Group Limited Partners are similarly
situated, and the exercise of any power or discretion by the Issuer or any Ares
Operating Group Entity in the case of any one Ares Operating Group Limited
Partner shall not create any obligation on the part of the Issuer or any Ares
Operating Group Entity to take any similar action in the case of any other Ares
Operating Group Limited Partner, it being understood that any power or
discretion conferred upon the Issuer or any Ares Operating Group Entity shall be
treated as having been so conferred as to each Ares Operating Group Limited
Partner separately.

3.9Dispute Resolution.  

(a)The exclusive remedy for determining any and all disputes, claims or causes
of action, in law or equity, arising out of or related to this Agreement, or the
breach, termination, enforcement, interpretation or validity thereof, including
the determination of the scope or applicability of this agreement to arbitrate,
will, to the fullest extent permitted by law, be determined by final, binding
and confidential arbitration in Los Angeles, California, before one arbitrator,
conducted by the Judicial Arbitration and Mediation Services/Endispute, Inc.
(“JAMS”), or its successor.  Disputes shall be resolved in accordance with the
Federal Arbitration Act, 9 U.S.C. §§1–16, and JAMS’ Comprehensive Arbitration
Rules and Procedures then in effect.  The arbitrator will have the same, but no
greater, remedial authority than would a court of law and shall issue a written
decision including the arbitrator’s essential findings and conclusions and a
statement of the award.  Judgment upon the award rendered by the arbitrator may
be entered by any court having jurisdiction thereof.  The prevailing party in
any such arbitration proceeding, as determined by the arbitrator, or in any
proceeding to enforce the arbitration award, will be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses and attorneys’ fees.  If no party entirely prevails in
such arbitration or proceeding, the arbitrator or court shall apportion an award
of such fees based on the relative success of each party.  In the event of a
conflict between this provision and any provision in the applicable rules of
JAMS, the provisions of this Agreement will prevail. 

(b)The parties agree that (i) irreparable damage may occur if any provision of
this Agreement were not performed in accordance with the terms hereof, (ii) the
provisions of Section 3.9(a) shall not preclude any party from obtaining
provisional relief, including injunctive relief, from a court of appropriate
jurisdiction to protect its rights under this Agreement, and (iii) the parties
shall be entitled to seek an injunction to prevent breaches of this Agreement or
to enforce specifically the performance of the terms and provisions thereof in
accordance with the provisions of this Section 3.9(b), in addition to any other
remedy to which they are entitled at law or in equity.  No party seeking relief
under this Section





13

--------------------------------------------------------------------------------

 



3.9(b) shall be required to post a bond or prove special damages. Each party
agrees and consents to personal jurisdiction, service of process and venue in
any federal or state court within the State of California, County of Los
Angeles, in connection with any action brought in connection with a request for
any such provisional or injunctive relief, and in connection with any action to
enforce this arbitration clause or an award in arbitration and agrees not to
assert, by way of motion, as a defense or otherwise, that any action brought in
any such court should be dismissed on grounds of forum non conveniens.  Each
party to this Agreement consents to mailing of process or other papers in
connection with any such arbitration or action by certified mail.

3.10Counterparts. This Agreement may be executed and delivered in any number of
counterparts (including by facsimile or electronic transmission), each of which
shall be an original and all of which together shall constitute a single
instrument.

3.11Tax Treatment.  If this Agreement imposes obligations upon a particular Ares
Operating Group Entity, this Agreement shall be treated as part of the relevant
Ares Operating Group Partnership Agreement as described in Section 761(c) of the
Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations.  The parties shall report for U.S. federal and applicable state
income tax purposes any PTP Exchange consummated hereunder as a tax-free
exchange with the Issuer of Ares Operating Group Units.  The parties shall
report for U.S. federal and applicable state income tax purposes any OG Exchange
consummated hereunder, in the case of (a) Ares Holdings and Ares Offshore, as a
taxable sale of Ares Operating Group Units in such Ares Operating Group Entities
by an Ares Operating Group Limited Partner to their respective AOG TopCo Entity
and (b) Ares Investments, as a tax-free exchange of such Ares Operating Group
Units.  No party shall take a contrary position with respect to the tax
treatment described in this Section 3.11 on any income tax return, amendment
thereof or communication with a taxing authority.

3.12Independent Nature of Holdings Unitholders’ Rights and Obligations. The
obligations of each Ares Operating Group Limited Partner hereunder are several
and not joint with the obligations of any other Ares Operating Group Limited
Partner, and no Ares Operating Group Limited Partner shall be responsible in any
way for the performance of the obligations of any other Ares Operating Group
Limited Partner hereunder. The decision of each Ares Operating Group Limited
Partner to enter into to this Agreement has been made by such Ares Operating
Group Limited Partner independently of any other Ares Operating Group Limited
Partner. Nothing contained herein, and no action taken by any Ares Operating
Group Limited Partner pursuant hereto, shall be deemed to constitute the Ares
Operating Group Limited Partners as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Ares
Operating Group Limited Partners are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby and the
Issuer acknowledges that the Ares Operating Group Limited Partners are not
acting in concert or as a group, and the Issuer will not assert any such claim,
with respect to such obligations or the transactions contemplated hereby.

[Remainder of Page Intentionally Left Blank]

 

 



14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

 

 

 

ARES HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Officer

 

 

 

 

 

 

 

ARES HOLDCO LLC

 

 

 

By: Ares Holdings Inc.,

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Officer

 

 

 

 

ARES HOLDINGS L.P.

 

 

 

 

By: Ares Holdco LLC,

 

its General Partner

 

 

 

 

 

By: Ares Holdings Inc.,

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Officer

 





[Signature Page to A&R Exchange Agreement]

--------------------------------------------------------------------------------

 



 

 

AI HOLDCO LLC

 

 

 

 

By: Ares Management, L.P.,

 

its Sole Member

 

 

 

 

By: Ares Management GP LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Person

 

 

 

 

 

 

 

ARES INVESTMENTS L.P.

 

 

 

 

By: AI Holdco LLC,

 

its General Partner

 

 

 

 

 

By: Ares Management, L.P.,

 

 

its Managing Member

 

 

 

 

 

By: Ares Management GP LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Person

 





[Signature Page to A&R Exchange Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

ARES OFFSHORE HOLDINGS L.P.

 

 

 

 

By: AOF Holdco LLC

 

its General Partner

 

 

 

 

 

By: Ares Offshore Holdings, Ltd.,

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Officer

 

 

 

 

 

 

 

AOF HOLDCO LLC

 

 

 

 

By: Ares Offshore Holdings, Ltd.,

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Officer

 

 

 

 

 

 

 

ARES OFFSHORE HOLDINGS, LTD.

 

 

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Officer

 





[Signature Page to A&R Exchange Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

ARES MANAGEMENT GP LLC

 

 

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Person

 

 

 

 

 

 

 

ARES MANAGEMENT, L.P.

 

 

 

 

By: Ares Management GP LLC,

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Person

 

 

 

 

 

 

 

ARES OWNERS HOLDINGS L.P.

 

 

 

By: Ares Partners Holdco LLC

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Person

 





[Signature Page to A&R Exchange Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

ALLEGHANY INSURANCE HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ John L. Sennott, Jr.

 

 

Name: John L. Sennott, Jr.

 

 

Title: Vice Chairman & SVP

 

 



[Signature Page to A&R Exchange Agreement]

--------------------------------------------------------------------------------

 



 

EXHIBIT A

[FORM OF]

NOTICE OF PTP EXCHANGE

Ares Management, L.P.

2000 Avenue of the Stars

12th Floor

Los Angeles, CA 90067

Attention: General Counsel

Fax: (310) 201-4141

Electronic Mail: list_exchangenotice@aresmgmt.com

Reference is hereby made to the Amended and Restated Exchange Agreement, dated
as of July 1, 2016 (the “Exchange Agreement”), among Ares Holdings Inc., Ares
Holdco LLC, Ares Holdings L.P., Ares Investments L.P., AI Holdco LLC, Ares
Management, L.P., Ares Management GP LLC, Ares Offshore Holdings L.P., AOF
Holdco LLC, Ares Offshore Holdings, Ltd. and each Ares Operating Group Limited
Partner (as defined in the Exchange Agreement) from time to time party to the
Exchange Agreement, as amended from time to time. Capitalized terms used but not
defined herein shall have the meanings given to them in the Exchange Agreement.

The undersigned Ares Operating Group Limited Partner desires to exchange the
number of Ares Operating Group Units set forth below in the form of a PTP
Exchange to be issued as set forth below.

 

Legal Name of Ares Operating Group Limited Partner:                                                                           

Address:                                                                                                                                                              

Number of Ares Operating Group
Units to be exchanged:                                                                       

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Notice of Exchange and to perform the
undersigned’s obligations hereunder; (ii) this Notice of Exchange has been duly
executed and delivered by the undersigned; (iii) the Ares Operating Group Units
subject to this Notice of Exchange will be transferred to the Issuer free and
clear of any Liens, other than restrictions provided in the Ares Operating Group
Partnership Agreement or pursuant to the Securities Act or any applicable state
securities laws; and (iv) no consent, approval, authorization, order,
registration or qualification of any third party or with any court or
governmental agency or body having jurisdiction over the undersigned or the Ares
Operating Group Units subject to this Notice of Exchange is required to be
obtained by the undersigned for the transfer of such Ares Operating Group Units
to the Issuer.

The undersigned hereby irrevocably constitutes and appoints any officer of each
Ares Entity Party as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to exchange the Ares Operating
Group Units subject to this Notice of Exchange on the books of the Ares
Operating Group Entities for Common Units on the books of the Issuer.

[Remainder of Page Intentionally Left Blank]





A-1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Notice of Exchange to be
executed and delivered by the undersigned or by its duly authorized attorney as
of                                             

 

 

 

 

Name:

 

 



A-2

--------------------------------------------------------------------------------

 



 

EXHIBIT B

[FORM OF]

NOTICE OF OG EXCHANGE

Ares Management, L.P.

Ares Holdings L.P.

Ares Investments L.P.

 

2000 Avenue of the Stars

12th Floor

Los Angeles, CA 90067

Attention: General Counsel

Fax: (310) 201-4141

Electronic Mail: list_exchangenotice@aresmgmt.com

Reference is hereby made to the Amended and Restated Exchange Agreement, dated
as of July 1, 2016 (the “Exchange Agreement”), among Ares Holdings Inc., Ares
Holdco LLC, Ares Holdings L.P., Ares Investments L.P., AI Holdco LLC, Ares
Management, L.P., Ares Management GP LLC, Ares Offshore Holdings L.P., AOF
Holdco LLC, Ares Offshore Holdings, Ltd. and each Ares Operating Group Limited
Partner (as defined in the Exchange Agreement) from time to time party to the
Exchange Agreement, as amended from time to time.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Exchange
Agreement.

The undersigned Ares Operating Group Limited Partner desires to exchange the
number of Ares Operating Group Units set forth below in the form of an OG
Exchange to be issued in its name as set forth below.

Legal Name of Ares Operating Group Limited Partner:                                                                           

Address:
                                                                                                                                                             

Number of Ares Operating Group
Units to be exchanged:                                                                       

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Notice of Exchange and to perform the
undersigned’s obligations hereunder; (ii) this Notice of Exchange has been duly
executed and delivered by the undersigned; (iii) the Ares Operating Group Units
subject to this Notice of Exchange will be transferred to the Ares Operating
Group Entities free and clear of any Liens, other than restrictions provided in
the Ares Operating Group Partnership Agreement or pursuant to the Securities Act
or any applicable state securities laws; (iv) in the case of an Ares Operating
Group Limited Partner (other than Alleghany), none of the undersigned, the
undersigned’s spouse or any entity disregarded as an entity separate from the
undersigned or the undersigned’s spouse for U.S. federal income tax purposes
holds any Common Units or will acquire any Common Units from the date hereof
through the sale or disposition of the Common Units acquired in the Exchange in
accordance with the Exchange Agreement; and (v) no consent, approval,
authorization, order, registration or qualification of any third party or with
any court or governmental agency or body having jurisdiction over the
undersigned or the Ares Operating Group Units subject to this Notice of Exchange
is required to be obtained by the undersigned for the transfer of such Ares
Operating Group Units to the Ares Operating Group Entities.





B-1

--------------------------------------------------------------------------------

 



The undersigned hereby irrevocably constitutes and appoints any officer of each
Ares Entity Party as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to exchange the Ares Operating
Group Units subject to this Notice of Exchange on the books of the Ares
Operating Group Entities for Common Units on the books of the Issuer.

[Remainder of Page Intentionally Left Blank]





B-2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Notice of Exchange to be
executed and delivered by the undersigned or by its duly authorized attorney as
of                                             

 

 

 

Name:

 

 



B-3

--------------------------------------------------------------------------------

 



 

EXHIBIT C

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Amended and
Restated Exchange Agreement, dated as of July 1, 2016 (the “Agreement”), among
Ares Holdings Inc., Ares Holdco LLC, Ares Holdings L.P., Ares Investments L.P.,
AI Holdco LLC, Ares Management, L.P., Ares Management GP LLC, Ares Offshore
Holdings L.P., AOF Holdco LLC, Ares Offshore Holdings, Ltd. and each Ares
Operating Group Limited Partner (as defined in the Agreement) from time to time
party to the Agreement, as amended from time to time. Capitalized terms used but
not defined herein shall have the meanings given to them in the Agreement. This
Joinder Agreement shall be governed by, and construed in accordance with, the
law of the State of Delaware, without regard to its conflict-of-law principles.
If there is a conflict between this Joinder Agreement and the Agreement, the
terms of this Joinder Agreement shall control.

The undersigned hereby joins and enters into the Agreement having acquired Ares
Operating Group Units in the Ares Operating Group Entities. By signing and
returning this Joinder Agreement to the Issuer and the Ares Operating Group
Entities, the undersigned accepts and agrees to be bound by and subject to all
of the terms and conditions of and agreements of an Ares Operating Group Limited
Partner contained in the Agreement, with all attendant rights, duties and
obligations of an Ares Operating Group Limited Partner thereunder. The parties
to the Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Agreement by the undersigned
and, upon receipt of this Joinder Agreement by the Issuer and by the Ares
Operating Group Entities, the signature of the undersigned set forth below shall
constitute a counterpart signature to the signature page of the Agreement.

Name:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

[Remainder of Page Intentionally Left Blank]





C-1

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
executed as of                                             

 

 

 

 

 

Name:

 

C-2

--------------------------------------------------------------------------------